EXAMINER’S STATEMENT
Claims 1-2, 4-7, and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Walker discloses detecting a 3D strike zone. Ye discloses 2D-3D correspondence in a multi-camera vision system. However, the limitations “acquiring 2D coordinates of the batter's boxes on a 2D image plane projected onto each of a plurality of cameras for generating a multichannel image,” “estimating rotation information and translation information based on corresponding coordinates between the 3D coordinate system and the 2D coordinates,” and “displaying the 3D strike zone on the 2D image plane projected onto each of the plurality of cameras based on the rotation information and translation information,” taken as a whole, render the claims patentably distinct over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611